PER CURIAM.
Appellant, Michael D. Johnson, appeals his conviction and sentence for attempted second-degree murder. As properly conceded by the State, fundamental error occurred during the proceedings when the jury was read the attempted voluntary manslaughter by act instruction disapproved of in State v. Montgomery, 39 So.3d 252, 256 (Fla.2010) (“(Defendant) intentionally caused the death of (victim).”) (quoting Fla. Std. Jury Instr. (Crim.) 7.7 (2006)). See also Williams v. State, 123 So.3d 23, (Fla.2013) (extending Montgomery to jury instruction on attempted volun*422tary manslaughter by act). We therefore reverse Appellant’s conviction and sentence for attempted second-degree murder and remand to the trial court for a new trial on that count. We affirm Appellant’s remaining conviction and sentence for possession of a firearm by a convicted felon.
AFFIRMED in part, REVERSED in part and REMANDED.
VAN NORTWICK, CLARK, and OSTERHAUS, JJ., concur.